Filed 4/27/22 Ghadimi v. Munoz CA2/4

         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR



KAMRAN GHADIMI et al.,                                         B301053 consolidated with B301878,
                                                            B301879, B301881, B301882, B301883,
         Plaintiffs and Respondents,                        B301884 and B301893

         v.                                                       (Los Angeles County
                                                                   Super. Ct. Nos. NC061443, NC061441,
RUBEN MUNOZ et al.,                                                NC061501, NC061503, NC061504,
                                                                   NC061749, NC061753, NC061754)
         Defendants and Appellants.



     APPEAL from judgments of the Superior Court of
Los Angeles County, Michael P. Vicencia , Judge. Reversed.
     Hinshaw & Culbertson, Eugene Brown, Jr., Amee A.
Mikacich, for Defendants and Appellants.
     John L. Dodd & Associates and John L. Dodd, for Plaintiffs
and Respondents.
                         INTRODUCTION
      Plaintiffs Kamran Ghadimi, M.D., and Advanced Pain
Treatment Medical Center sued ten individual defendants in nine
separate cases, alleging that after defendants’ insurance failed to
pay for medical treatments defendants received, defendants
themselves owed the outstanding fees. The cases were deemed
related, and one case was tried separately . The remaining eight
cases are at issue in this appeal.1
      Plaintiffs alleged defendants owed fees for treatments
performed between 2010 and 2016. Proceeding to trial solely on
plaintiffs’ quantum meruit theory, the parties stipulated to have
a jury determine the reasonable value for each of the medical
procedures plaintiffs performed. The court and parties were then
to use those values to calculate what each defendant owed the
plaintiffs based on the treatments each defendant received.
      During trial, defendants asserted orally and in written
motions that some of plaintiffs’ claims were time-barred under

      1 The defendants/appellants in this case are Raegan Garcia
and Gregory Garcia (Super. Ct. L,A. County, 2017, No.
NC061441; Ct. App. No. B301879); Sean Monge (Super. Ct. L.A.
County, 2017, No. NC061501; Ct. App. No. B301883); Maria
Orbillo (Super. Ct. L.A. County, 2017, No. NC061504; Ct. App.
No. B301884); Ryan Gonzalez (Super. Ct. L.A. County, 2018, No.
NC061749; Ct. App. No. B301893); Maria Sampiero (Super. Ct.
L.A. County, 2018, No. NC061754; Ct. App. No. B301878); Ruben
Munoz (Super. Ct. L.A. County, 2017, No. C061443; Ct. App. No.
B301053); Dennis Casey (Super. Ct. L.A. County, 2018, No.
NC061753; Ct. App. No. B301881); and Georgina Eddy (Super.
Ct. L.A. County, 2017, No. NC061503; Ct. App. No. B301882).
We granted defendants’ motion to consolidate the cases for
purposes of the appeal.




                                2
the two-year statute of limitations for quantum meruit. The
court told defense counsel that the statute of limitations was not
relevant to the limited scope of the jury trial, so the court would
address it later. After trial, the court set a briefing schedule and
a hearing to address the statute of limitations and determine the
amount of each judgment. Before the briefing was due, however,
the court entered judgments without addressing defendants’
statute of limitations defense. When defendants objected after
the judgments had been entered, the court said the motions had
been denied.
       On appeal, defendants contend the trial court erred by
denying their motions regarding the statute of limitations.
Plaintiffs assert that defendants waived any such defense
through the pretrial stipulations. We find the trial court erred by
entering judgment before the statute of limitations issue was
fully litigated and decided. We therefore reverse the judgments
and remand the case for the trial court to address the statute of
limitations issue.
        FACTUAL AND PROCEDURAL BACKGROUND
A. Complaints
       Plaintiffs alleged in their complaints that Ghadimi is a
board-certified anesthesiologist with a subspecialty in pain
management; Advanced Pain is his sole proprietorship medical
facility. Plaintiffs alleged each defendant received medical
services from Ghadimi at Advanced Pain and agreed to be
financially responsible for those services. Although defendants
relied on health insurance for payment, “despite numerous
attempts by the Plaintiffs to obtain payment for the Services,”
certain amounts remained outstanding and due to plaintiffs.
Plaintiffs alleged causes of action for breach of contract, open




                                 3
book account, and quantum meruit, alleging that separate
balances were owed to Ghadimi and Advanced Pain. The
relevant dates of treatment and combined outstanding balances
were alleged as follows:
  Defendant               Dates of treatment             Balance
R. Garcia         Feb. 4, 2011 to Mar. 3, 2016          $246,125.95
G. Garcia         Mar. 7, 2013 to Nov. 18, 2015          $29,028.61
Munoz             Aug. 28, 2014 to Sept. 29, 2015       $126,960.00
Monge             Feb. 5, 2010 to July 8, 2014          $314,429.52
Eddy              Jan. 28, 2010 to Oct. 9, 2014         $104,650.00
Orbillo           June 23, 2013 to Oct. 9, 2014          $31,214.00
Sampiero          Aug. 14, 2014 to Aug. 27, 2015        $130,268.00
Casey             Feb. 18, 2014 to Nov. 17, 2015        $144,845.66
Gonzalez          Nov. 23, 2012 to Jan. 16, 2014         $79,792.62
      The complaints were filed on the following dates:
      October 23, 2017: Garcias, Munoz
      October 29, 2017: Mitre2
      November 17, 2017: Monge, Eddy, Orbillo
      April 24, 2018: Sampiero, Casey, Gonzalez
None of the complaints included allegations regarding delayed
discovery, tolling, or any other issue addressing the statute of
limitations. Defendants’ answers included the statute of
limitations as an affirmative defense.
B.    Motions for summary adjudication
      In November 2018, several defendants filed and/or joined
motions for summary adjudication. The motions sought
summary adjudication of the causes of action for breach of

      2 The case against Mitre was tried separately and is not at
issue in this appeal, but it was related to the other cases below.




                                 4
contract and open book account; they did not challenge the
quantum meruit causes of action. However, the notices of motion
also stated, “The Court is further requested to determine that the
statute of limitations governing the purported, written and oral
contracts bar[s] this action at law, through the application of
C.C.P. §337, and §339 respectively, including the third cause of
action for quantum meruit.”
        The memoranda in support of the motions argued that
defendants were entitled to summary adjudication as to the
breach of contract and open book account causes of action. Some
defendants argued in part that the breach of contract claims were
time-barred, either under the four-year statute of limitations for
written contracts (Code Civ. Proc., § 337) or the two-year cause of
action for oral contracts (id., § 339). Defendants’ separate
statements asserted two issues: (1) no contract was formed
between plaintiffs and defendants, and (2) plaintiffs’ billing
records did not satisfy the requirements for open book accounts.
Neither the memoranda of points and authorities nor the
separate statements asserted that the quantum meruit cause of
action was time-barred.
        In their oppositions, plaintiffs asserted there were triable
issues of material fact on “all three grounds asserted in
Defendants’ moving papers,” including “triable issues of material
fact . . . regarding the dates the causes of action accrued and the
timeliness of [plaintiffs’] claims.” Plaintiffs argued that
defendants received treatment for months or years, and at some
point insurance stopped paying for the treatment. Plaintiffs said
that after they exhausted their efforts to obtain payment from
defendants’ insurance, they sent the defendants demand letters.
For example, plaintiffs sent demand letters to the Garcias in




                                 5
September 2014 and July 2017, and sent Orbillo demand letters
in September 2014 and July 2017. Plaintiffs asserted that
defendants had not “unequivocally refused to pay for the services
rendered” until after the July 2017 demand letters, so “the causes
of action asserted by Plaintiffs did not begin to accrue” until that
date.
       In some of their opposing separate statements, plaintiffs
included a fact regarding the statute of limitations, stating, “The
statute of limitations did not begin to run until [defendants]
unequivocally refused to pay [the] balance due after July 10,
2017.” Plaintiffs asserted that the complaints, filed in 2017 and
2018, were “served well within the statute of limitations for . . . a
quantum meruit claim (2 years).”
       The court denied the motions for summary adjudication
without explanation. No court reporter was present at the
hearing.
C.     Mitre trial
       The trial in the Mitre case commenced in March 2019, as
discussed in Advanced Pain Treatment Medical Center v. Mitre
(Nov. 20, 2020, No. B298595) [nonpub. opn.] (Mitre). In a special
verdict, the jury found that Advanced Pain and Mitre entered
into a contract, which Mitre breached. The jury found that
Advanced Pain was not harmed by Mitre’s breach, however, and
awarded no contract damages. However, the jury awarded
Advanced Pain $15,000 under a quantum meruit theory as the
reasonable value of the services it provided. We reversed the
judgment because “[a]s a matter of law, a plaintiff may not
recover on a quantum meruit claim if the parties have an
enforceable agreement regarding the same subject matter. The
jury’s special verdict findings accordingly were inconsistent.”




                                 6
(Ibid.) We did not reach the merits of Mitre’s statute of
limitations defense. (Ibid.)
D.      Trial in the remaining cases
        While the Mitre jury was deliberating, the court and
counsel discussed trial of the next set of cases. The court asked
counsel whether they had discussed “the possibility of just having
jurors decide what the reasonable value of the services were.”
After a recess, the court asked again, “What if plaintiff gave up
the breach of contract claim,” since both sides stipulated that the
services had been provided. The court then said, “And the only
question is what is the reasonable value of the services. . . . If the
plaintiff were willing to do that, what would be left on the
quantum meruit claim, other than the reasonable value of the
services?” Defense counsel responded, “That’s all.” Counsel for
both sides said they would discuss the issue. That afternoon,
after the Mitre jury rendered its verdict, counsel for both sides
said they had discussed the issue and “come up with the basic
terms” of a joint stipulation for the trial that they would file
before trial.
        On April 5, 2019, the parties filed a joint stipulation
stating, “Plaintiffs shall dismiss the breach of contract[ ] and
open book causes of action . . . . The Parties stipulate that the
sole remaining cause of action in all cases is for quantum meruit .
. . . The Parties further stipulate that the issues remaining for
trial shall be the reasonable value of the professional services
performed” by Ghadimi “and of the facility fees” associated with




                                  7
those services.3 The stipulation further stated that the jury
would receive “fact-based evidence about what the procedures
entail[ed]” and the reasonable value of those services, and
evidence “not relevant to the reasonable value of the professional
services and procedures” would be excluded.
       On April 15, the parties filed a “joint stipulation pursuant
to final status conference.” The stipulation stated that the jury
would decide the reasonable value of 14 items: the physician fee
and facility fee for six different procedures (a total of 12 values),
the fee for conscious sedation (which was sometimes performed
with the other procedures), and the physician fee for an office
visit. The parties further stipulated that a certain “number of
procedures and professional services were performed for each
defendant and are in dispute as unpaid.” For example, Monge
had 24 facility fee procedures, 11 epidural procedures, 43 facet
procedures, 20 radiofrequency procedures, 12 physician services
for conscious sedation, and two office visits. The parties also
stipulated that “the aforesaid services were rendered at
[Advanced Pain] and that defendants all tolerated the procedures
well.” The stipulation also said, “The Parties further stipulate
that if the jury determines the reasonable value to be greater
than zero for any of the above services or fees, the value for each
service or fee as determined by the jury shall be calculated by the
Court based upon the herein stipulated number of the services
and/or fees in dispute for each defendant and will be Plaintiffs’
damages and the judgment entered by the Court.”


      3Facility fees address non-physician costs associated with a
procedure, such as the operating room, recovery room,
medication, lab tests, and radiology.




                                  8
       In a pretrial conference on May 20, the court noted that for
purposes of the jury trial, “[W]e’re not talking about specific
treatments for these specific folks. We’re asking the jury to give
the reasonable values of specific types of treatment, not the
specific treatment given to these defendants, these patients.”
Thus, the jury would not consider a defendant’s “treatment and
say, that treatment that she got on that day is worth X amount of
dollars.” Instead, the jury would determine the reasonable value
of a facet block, for example, given by a doctor such as Ghadimi in
the relevant geographic area, and that amount “would be applied
to all of the facet blocks that are at issue in these cases.” Counsel
for both parties agreed the court’s statement was accurate.
       In the three-day trial, Ghadimi testified about his practice
and the various procedures at issue. On cross-examination,
defendants’ counsel asked, “[W]e’re here to try to figure out what
the reasonable value of [your] services are for the last two years,
correct?” Ghadimi responded, “The services was [sic] done
between 2010 and 2016.” Plaintiffs’ expert Paul Adams and
defendants’ expert Michael Arrigo testified about the reasonable
rates for the various services.
       On the second day of trial, a juror wrote a question to the
court: “[W]hat is the time period in which services were rendered
by Dr. Ghadimi to the defendants?” Speaking to counsel outside
the jury’s presence, court read the question to counsel and said, “I
don’t think that’s relevant.” Defense counsel noted that Ghadimi
testified that the services were provided from 2010 to 2016, and
the court said, “Right. I don’t know what difference it would
make.”
       Also on the second day of trial, defense counsel stated, “I
did have a motion on nonsuit based on the statute of limitations.”




                                 9
Defense counsel noted that Ghadimi “testified that he was trying
to recover based upon services that were rendered in 2010
through 2014 [sic]. And the quantum meruit statute of
limitations is two years. [¶] The first complaints were filed . . .
in 2017, and three complaints were filed in 2018.” The court
asked whether the statute of limitations issue could be deferred,
stating that the issues being presented to the jury were only the
reasonable amounts for the services rendered, and “clearly there
are some things that are within the statute that this jury has to
come up with numbers for. [¶] So there’s really no reason to do it
now, and if you all agree, I’ll simply defer the issue of statute of
limitations until after the trial.” Defense counsel stated, “That’s
fine.” The court asked plaintiffs’ counsel, “That all right with
you, Mr. Amador?” Plaintiffs’ counsel responded, “Yeah.” After
some additional testimony, the defense rested “subject to our
motion that we’ve discussed previously.”
       The same day, defendants filed a motion for judgment of
nonsuit and a motion for directed verdict. They argued that
plaintiffs “claim that they provided certain pain management
services . . . on dates of service that go back as far as January
2010. However, the earliest complaint at issue in this action was
filed in October of 2017 . . . .” Defendants asserted that the
statute of limitations for quantum meruit is two years, and
“Plaintiffs’ claims accrued as of the date of service for each
claim,” so portions of plaintiffs’ claims were time-barred. In the
alternative, defendants asserted that even if plaintiffs’ claims did
not accrue until after defendants’ insurance refused to pay for the
services, significant portions of plaintiffs’ claims were still time-
barred.




                                 10
        The following day, the jurors returned the verdict of values
for various procedures. For example, the jurors found that for an
epidural steroid injection under fluoroscopy, a reasonable facility
fee was $9,000 and a reasonable physician fee was $1,000; for
refilling and reprogramming an implantable pump, a reasonable
facility fee was $4,000 and a reasonable physician fee was $400.
        After the jurors were dismissed, the court stated, “Okay. So
we still have to have a hearing to apply these numbers to the
agreed upon services, the services that have been rendered and
deal with counsel[’s] statute of limitations issue.” The court
asked, “So does anyone think they’re going to have post-trial
motions?” Defense counsel stated, “The one we’re talking about,
yes, your honor.” Plaintiffs’ counsel stated, “[O]n the statute of
limitations, just for the record, we’re going to oppose that and
object to it because of the stipulation. They stipulated to the
number of procedures.” The court responded, “Sir, I’m not going
to rule on it now. So I will have you provide briefs, and that will
be [on] the statute of limitations issue.” The court set a hearing
date for July 24, and ordered the parties to each file their briefs
July 16 and replies on July 22.
        On June 13, 2019, plaintiffs’ counsel filed an unopposed ex
parte request to continue the July 24 hearing date due to a family
vacation. At the hearing on the ex parte on June 19, the court
noted there was a “hearing on July 24th regarding completing the
judgments and doing the calculations,” which plaintiffs’ counsel
wanted to continue. Defense counsel stated, “I just wanted to
remind the court that . . . we had a pending 581(c) motion for
nonsuit which was going to be heard on the 24th. And I’m just
asking . . . to remind the court that that is going to be on the 24th
as well.” Plaintiffs’ counsel said, “That’s the first time I’ve heard




                                 11
of that, your honor,” and went on to explain that the new
proposed hearing date, August 20, coincided with a date in the
Mitre case. The court granted the ex parte request, and ordered
the parties to file their motions by August 9, oppositions by
August 15, and set the hearing for August 20, 2019.
       However, on July 24 the court entered judgments in favor
of plaintiffs. The court apparently used a proposed judgment
submitted by plaintiffs’ counsel, which stated that the “Joint
Stipulation provides for the Court to calculate the Judgment for
each defendant,” and that the parties “stipulated in the Joint
Stipulation [to] the following number of facility fee procedures,
physician services procedures, conscious sedation services and
office visits.” Reflecting the joint stipulation, the court found that
Monge, for example, received 24 facility fee procedures, 11
epidural procedures, 43 facet procedures, 20 radiofrequency
procedures, 12 physician services for conscious sedation, and two
office visits. Multiplying these numbers by the jury’s findings of
reasonable values for each service, the court entered judgment
against Monge for a total of $324,669.00. The court entered
judgments against the other defendants as follows. Raegan
Garcia: $212,576.004; Eddy: $170,051.00; Casey: $110,607.00;
Sampiero: $108,375.00; Munoz: $93,828.00; Gonzalez: $70,479;
and Orbillo: $28,044.00.
E.     Post-judgment motions
       Defendants filed documents titled “Objection to proposed
judgment and judgment and motion to apply statute of
limitations.” They argued that the judgments ignored the statute

      4 The judgment against Gregory Garcia does not appear to
be in the record on appeal.




                                 12
of limitations and resulted in “a manifest injustice.” Defendants
insisted they had not waived the statute of limitations defense,
and asserted that the jury was supposed to determine “only the
question of the value of services rendered,” not “the applicability
of the statute of limitations.” Defense counsel asked that if the
court could not address the statute of limitations through a
motion, that it “order a phase two” trial on the issue. Defense
counsel included information received from plaintiffs’ counsel,
which they contended confirmed that certain treatments and
services occurred outside the statute of limitations period.
Defendants also re-filed their motions for a directed verdict.
       Plaintiffs filed a written response to defendants’ objection,
stating that defendants stipulated that judgments would be
entered based on the values the juries determined. Plaintiffs
pointed out that in the stipulation following the status
conference, the parties agreed “that if the jury determines the
reasonable value to be greater than zero for any of the above
services or fees, the value for each service of fee as determined by
the jury shall be calculated by the Court based upon the herein
stipulated number of the services and/or fees in dispute for each
defendant and will be Plaintiffs’ damages and the judgment
entered by the Court.” Plaintiffs accused defendants of trying to
“renege on the stipulated agreement.” Plaintiffs also argued that
defendants’ statute of limitations motion was untimely, and
defendants failed to prove the statute of limitations defense at
trial. Plaintiffs argued that defendants therefore waived any
statute of limitations defense.
       At the August 20 hearing, after the court and parties
discussed prejudgment interest on the judgments, defense
counsel pointed out that defendants filed “a motion for directed




                                 13
verdict and a motion for judgment of nonsuit. And the court had
not ruled on those.” The court responded, “Both motions are
denied.” Defense counsel also said the court scheduled a hearing
to discuss the judgments, but the court signed the judgments
before defendants had time to object. The court said, “After the
judgment’s been signed, you have other remedies that you have
to take.” The court continued, “You can’t – I mean, yes, you can
object to the judgment, but that’s not how you do it.” The court
added, “After it’s been signed, after the judgment has been
entered, you have very specific remedies.” Defense counsel said,
“Move to set aside, correct, your honor.” The court and parties
then discussed other matters. The record does not contain
written rulings on the motion for nonsuit, motion for directed
verdict, or defendants’ post-judgment objection.
       Defendants timely appealed.
                           DISCUSSION
       Defendants contend their motions for summary
adjudication should have been granted on the basis that
plaintiffs’ quantum meruit claims were time-barred. They also
assert that the trial court should have granted their motions
during and after trial. We find that defendants did not move for
summary adjudication on the grounds that the quantum meruit
claims were untimely, and therefore defendants have not
demonstrated that the court erred by denying those motions.
However, we find that the court erred in entering judgment while
the statute of limitations issue was outstanding, without allowing
the parties the opportunity to fully litigate the issue. We
therefore reverse the judgment and remand the case for the trial
court to determine the statute of limitations issue in the first
instance.




                               14
A.     Motions for summary adjudication
       Defendants assert that the trial court “should have
granted” summary adjudication “as to plaintiffs’ quantum meruit
claim.” They argue that the services rendered to defendants fell
either partially or completely outside the two-year statute of
limitations for quantum meruit, and defendants failed to plead or
prove facts to support tolling. Defendants assert that plaintiffs’
opposition failed “to meet their burden to establish that an
exception to the statute of limitations applied.”
       We review de novo a ruling on a motion for summary
adjudication. (Jacks v. City of Santa Barbara (2017) 3 Cal.5th
248, 273.) Even under a de novo review, however, the appellant
has the burden of demonstrating error. (Tubbs v. Berkowitz
(2020) 47 Cal.App.5th 548, 554.) Defendants have not met that
burden.
       Defendants’ argument overlooks a critical fact: They did
not seek summary adjudication of the quantum meruit cause of
action. It is well established that summary adjudication cannot
be granted on an issue that is not clearly set forth in the moving
papers. (See, e.g., San Diego Watercrafts, Inc. v. Wells Fargo
Bank, N.A. (2002) 102 Cal.App.4th 308, 316 [“Where a remedy as
drastic as summary [adjudication] is involved, due process
requires a party be fully advised of the issues to be addressed and
be given adequate notice of what facts it must rebut in order to
prevail.”].)
       Here, defendants’ motions sought summary adjudication
only of the breach of contract and open book account causes of
action. “If summary adjudication is sought, . . . the specific cause
of action, affirmative defense, claims for damages, or issues of
duty must be stated specifically in the notice of motion and be




                                15
repeated, verbatim, in the separate statement of undisputed
material facts.” (Cal. Rules of Court, rule 3.1350(b); see also
Parkview Villas Assn., Inc. v. State Farm Fire & Casualty Co.
(2005) 133 Cal.App.4th 1197, 1214 [“the undisputed material fact
. . . must appear in the separate statement or be disregarded”].)
Although defendants mentioned the statute of limitations for
quantum meruit in their notice of motion, neither their
memoranda of points and authorities nor their separate
statements discussed the statute of limitations for quantum
meruit or requested that the court rule on the issue.
       Moreover, when a motion for summary adjudication is
based on the assertion of an affirmative defense, the defendant
has the initial burden to demonstrate that undisputed facts
support each element of the affirmative defense. (Dailey v. City
of San Diego (2013) 223 Cal.App.4th 237, 249.) If the defendant
fails to meet that burden, “‘the plaintiff need not make any
showing at all.’” (Consumer Cause, Inc. v. SmileCare (2001) 91
Cal.App.4th 454, 469.) Defendants argue on appeal that
plaintiffs failed to meet their burden in their oppositions to
demonstrate that their quantum meruit claims were timely. But
plaintiffs were not required to show their claims were timely,
because defendants did not present argument or evidence
sufficient to shift the burden to plaintiffs on this issue.
       Appellants therefore cannot establish on appeal that the
trial court erred by denying summary adjudication of plaintiffs’
quantum meruit cause of action.
B.     Defendants’ motions during and after trial
       Defendants assert that plaintiffs’ quantum meruit claims
were time-barred on their face and as a matter of law because
plaintiffs failed to plead and prove that their claims were timely,




                                16
so the court should not have entered judgment in plaintiffs’ favor.
They also argue that the trial court erred in denying their
motions based on the statute of limitations during and after trial.
Plaintiffs, on the other hand, assert that defendants waived the
statute of limitations defense by stipulating to the limited scope
of the trial, and not asserting the defense in a timely manner.
We find the court erred by telling the parties the issue would be
addressed after trial, then entering judgments without deciding
the matter. Because resolution of the issue relies on disputed
facts, it should be determined by the trial court in the first
instance, and we remand for that purpose.
       Neither party approached the statute of limitations in a
straightforward manner in this case, and as a result the issue
was touched upon multiple times but never squarely addressed.
Plaintiffs alleged in their complaints that they were attempting
to collect fees for services provided up to eight years before the
complaints were filed, but they did not allege any facts
supporting delayed discovery or tolling. (See, e.g., Ponderosa
Homes, Inc. v. City of San Ramon (1994) 23 Cal.App.4th 1761,
1768 [“When a complaint shows on its face or on the basis of
judicially noticeable facts that the cause of action is barred by the
applicable statute of limitations, the plaintiff must plead facts
which show an excuse, tolling, or some other basis for avoiding
the statutory bar”].)
       Defendants included statute of limitations defenses in their
answers, but did not demur or move for judgment on the
pleadings on that basis. And as discussed above, their summary
adjudication motions mentioned the statute of limitations for
quantum meruit, but did not actually seek adjudication of that
issue. Plaintiffs directly addressed the statute of limitations




                                 17
issue for some causes of action in their oppositions to the motions
for summary adjudication, but the court denied the motions
without addressing the issue.
       Both sides therefore knew the timeliness of plaintiffs’
claims was disputed and potentially dispositive of at least a
portion of the case. Nevertheless, neither of the two pretrial
stipulations directly addressed the issue. Although the parties
expressly agreed plaintiffs would dismiss their breach of contract
and open book account causes of action, they failed to address
either the timeliness of the quantum meruit claim or the
pertinent statute of limitations. The parties dispute the reasons
for this. Plaintiffs argue that defendants’ waiver is implicit, and
characterize the stipulations as a fraudulent quid pro quo in
negotiating the scope of the jury trial: “defendants were
successful in having Ghadimi abandon his contract claims with
their longer statute of limitations.” They argue that defendants’
later assertion of the statute of limitations at trial constituted
“sandbagging.”
       However, defendants point out that the court suggested the
breach of contract claims be dismissed, and plaintiffs dismissed
these claims after the jury in the Mitre case found no damages on
plaintiffs’ breach of contract cause of action. Defendants sought a
ruling on the issue from the court and stated in their post-trial
motions that they had not waived this defense. It is therefore not
clear whether the parties intended the stipulation to waive
defendants’ statute of limitations defense. (See, e.g., Cuenca v.
Cohen (2017) 8 Cal.App.5th 200, 222 [stipulations are interpreted
as contracts to give effect to the mutual intention of the parties at
the time the stipulation was formed]; Harris v. TAP Worldwide,
LLC (2016) 248 Cal.App.4th 373, 381 [parties’ unexpressed




                                 18
intentions or understandings are irrelevant to contract
interpretation].)
        When defendants asserted the statute of limitations during
trial, the court stated that the issue would be addressed after
trial. The court and parties—including plaintiffs’ counsel—all
agreed. Again the issue was not directly addressed, because
although the court set a briefing schedule, the court entered
judgment before the briefing was due.
        “The statute of limitations operates in an action as an
affirmative defense.” (Norgart v. Upjohn Co. (1999) 21 Cal.4th
383, 396.) Thus, “a defendant must prove the facts necessary to
enjoy the benefit of a statute of limitations.” (Samuels v. Mix
(1999) 22 Cal.4th 1, 10.) Defendants were deprived of the
opportunity to present facts regarding the timing of the statute of
limitations to a factfinder below, either to the jury (because the
scope of the trial was limited) or the court, which said it would
address the statute of limitations issue later, but did not.
Plaintiffs, on the other hand, dispute that their claims are time-
barred, asserting that their efforts to collect payments from the
insurance company and defendants themselves affected the
accrual of the statute of limitations. Plaintiffs also did not have
the opportunity to develop this argument or have the court rule
on it. The parties also never presented evidence to the trial court
regarding defendants’ purported waiver of this defense.
        We decline to decide these disputed issues of fact from a
record in which the parties were denied the opportunity to
develop their positions. The trial court erred by entering
judgment before the parties were able to fully litigate an
outstanding dispositive issue. We therefore reverse the
judgments, and remand the case for the trial court to determine




                                19
the statute of limitations issue in the first instance. (See, e.g., In
re Zeth S. (2003) 31 Cal.4th 396, 405 (“‘it is the province of the
trial court to decide questions of fact,”” and “‘[a]bsent exceptional
circumstances, no such findings should be made’” in the appellate
court].)5
                          DISPOSITION
       The judgments are reversed. Defendants are entitled to
recover their costs on appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




      5Plaintiffs’ motion to dismiss the appeal and motion for
sanctions are denied.




                                 20